Citation Nr: 1415969	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2012, the Veteran testified at a hearing that was held via videoconference before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding has been associated with the electronic Virtual VA file.  Following the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of original review by the agency of original jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral sensorineural hearing loss is etiologically related to the acoustic trauma that he sustained during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony and other documents of record, contends that his bilateral sensorineural hearing loss was caused by in-service acoustic trauma and that service connection is therefore warranted for that disability.  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In this case, the Veteran's outpatient treatment records and October 2010 VA examination report confirm that he has bilateral sensorineural hearing loss that qualifies as disabling under 38 C.F.R. 3.385.  As such, the threshold element for service connection, set forth in Hickson, has clearly been met.

The second Hickson element has also been satisfied by virtue of the Veteran's own written statements and testimony, which depict a history of in-service acoustic trauma incurred through exposure to heavy weapons fire in Vietnam.  See generally Board Hearing Tr.; May 21, 2012, Veteran's Correspondence.  The Veteran is competent to report such in-service trauma, which he personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his assertions are presumed credible as they are both internally consistent and in line with the other evidence of record.  See 38 C.F.R. § 3.159(a)(2); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Such evidence includes the Veteran's service records, which reflect that he served in a military occupational specialty (field artillery crewman) that carried a high risk of noise exposure.  See M21-1MR Part III.iv.4.B.12.c. Indeed, his exposure in this regard has already been conceded in an October 2010 rating decision, granting service connection for tinnitus.  It follows that, absent any evidence debunking that prior finding of noise exposure by the AOJ, the Board continues to concede that the Veteran was subjected to active-duty acoustic trauma.  As such, his appeal turns on whether a nexus exists between his currently diagnosed sensorineural hearing loss and that conceded in-service injury.  See Hickson, 12 Vet. App. at 253.

With respect to this third and final Hickson element, the record contains an October 2010 VA examination report and a May 2011 medical opinion, both of which are unfavorable to the Veteran's claim.  See October 2010 VA Examination Report; May 2011 VA Addendum Opinion.  Tellingly, however, the VA audiologist who authored the October 2010 VA examination report has limited her rationale to the fact that the Veteran had normal hearing bilaterally on separation and displayed "no evidence of a significant service shift in [acoustic] thresholds from induction to discharge."  See October 2010 VA Examination Report at 5.

Similarly, the VA clinician who authored the May 2011 Addendum Opinion has relied on the lack of contemporaneous clinical evidence of in-service hearing loss, even though this is not a valid stand-alone basis for a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that a claimant is competent to report the nature of injury and observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible).  Moreover, while that VA examiner has also cited medical literature "suggest[ing] that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" - see excerpts from the Institute of Medicine - his May 2011 addendum opinion, like the October 2010 VA examination report that preceded it, declines to fully account for the specific facts of the Veteran's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

Indeed, this is apparent from the failure on the part of both the October 2010 and May 2011 VA examiners to account for the Veteran's own lay assertions, and those of his longtime spouse, regarding his continuous and progressively worsening hearing impairment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered); see also Buchanan, 451 F.3d at 1336-37.

The above VA examiners' omission of critical evidence renders their respective October 2010 VA examination report and May 2011 addendum opinion inadequate for rating purposes.  In such instances, it is generally incumbent upon VA to seek an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Nevertheless, given the specific facts of this case, such additional development would only pose an unnecessary burden on VA resources without benefiting the Veteran.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).  That is because the other evidence of record renders it as likely as not that the Veteran's current bilateral sensorineural hearing loss had its onset in service.  

In reaching this determination, the Board has given careful consideration to the Veteran's written statements and testimony, including his repeated assertion that he did not undergo audiometric testing prior to his Army discharge.  See January 2011 Substantive Appeal; May 2012 Board Hearing Tr. at 3-4.  While a layperson, the Veteran is competent to attest to whether or not such testing was performed.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  However, the Board need not assess the credibility of his assertions in this regard.  Indeed, regardless of whether he was afforded an audiogram on separation, or whether such testing revealed an in-service decline in hearing thresholds, service connection for sensorineural hearing loss may still be established through probative evidence that this chronic disease is causally related to his active service.  See 38 C.F.R. § 3.303(b); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Such evidence has been presented here.

As noted previously, the Veteran and his spouse have each attested to a longtime pattern of diminished hearing acuity.  Specifically, the Veteran has testified that his bilateral hearing loss first became apparent "shortly after [he] got out of the service," when he experienced difficulty communicating with his father and other close family members.  See Board Hearing Tr. at 6.  His spouse has likewise emphasized that, throughout her nearly 30-year relationship with the Veteran, he "has always had a hard time hearing and understanding [her]."  See May 21, 2012, Statement from J. Bassinger.  

Just as the Veteran is competent to report a history of in-service noise exposure, he is similarly capable of attesting to longstanding hearing difficulties, which are capable of lay observation.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  Similarly, his longtime spouse is competent to attest to such symptoms that she has personally observed in the Veteran.  Id.  Moreover, the Board considers both parties' assertions to be credible as they are internally consistent and uncontroverted by the remaining record.  See 38 C.F.R. § 3.159(a)(2); Caluza, 7 Vet. App. at 511.   

Having thus established that the report longstanding and continuous hearing impairment are entitled to probative value, the Board finds that such lay evidence shows recurrent symptoms since service.  Guiding the Board towards this favorable disposition is the fact that the Veteran is already in receipt of VA benefits for tinnitus.  It follows that, as the Veteran has already been shown to have one disability (tinnitus) that is etiologically related to his conceded in-service acoustic trauma, it is logical to assume that another noise-induced disorder (bilateral sensorineural hearing loss) would also warrant service connection.  Thus, the Board resolves any reasonable doubt in the Veteran's favor and finds that he is entitled to service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


